Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mackenzie Valley Environmental Impact Review Board Publishes Draft Terms of Reference and Work Plan for the Gahcho Ku Project Shares Issued and Outstanding: 59,455,493 TSX: MPV AMEX: MDM TORONTO, and NEW YORK, June 6 /CNW/ - Mountain Province Diamonds Inc ("the Company") (MPV: TSX, MDM: AMEX) today announced that the Mackenzie Valley Environmental Impact Review Board (MVEIRB) has published the draft Terms of Reference for the Environmental Impact Study and draft Work Plan for the Environmental Impact Review of the Gahcho Ku diamond project located in Canada's Northwest Territories. Both documents can be accessed online at www.mveirb.nt.ca and the MVEIRB has called for comments from interested parties by July 11, 2007. In terms of the draft Work Plan, the MVEIRB anticipates that the Environmental Impact Review (EIR) of the Gahcho Ku project will be completed by mid-2009. The MVEIRB stresses that the schedule for the EIR is subject to change and will be updated as necessary and that all dates reported are approximate target dates only. Mountain Province Diamonds President and CEO Patrick Evans commented: "Following the publication of these two important documents, Mountain Province will be meeting with representatives of the MVEIRB as well as the Gahcho Ku project operator, De Beers Canada Inc, to review the draft terms of reference and draft work plan and to assess the likely impact on the projects development schedule". Mr. Evans added: "Shareholders are encouraged to monitor the progress of the Environmental Impact Review of the Gahcho Ku project through the public documents published online at www.mveirb.nt.ca." Located in Canada's Northwest Territories, Gahcho Ku is the largest new diamond mine under development globally. The project consists of a cluster of three primary kimberlites with an indicated resource of approximately 14.4 million tonnes grading at 1.64 carats per tonne (approximately 23.6 million carats) and an inferred resource of approximately 17 million tonnes grading at 1.35 carats per tonne (approximately 22.9 million carats). Gahcho Ku is currently in the permitting and advanced exploration stage of development. At full production the Gahcho Ku diamond mine is expected to produce approximately 3 million carats a year over 15 years. Mountain Province Diamonds (49 percent) is a joint venture partner with De Beers Canada Inc (51 percent) in the Gahcho Kue project. De Beers is the operator of the project and can be called on to fund the project through to commercial production. If called on to fund a definitive feasibility study De Beers has the right to increase its interest to 55 percent upon the completion of a feasibility study. If called on to fully fund the mine's construction De Beers will have the right to increase its interest to 60 percent following the commencement of commercial production. Qualified Person This news release has been prepared under the supervision of Carl G.
